         Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 1 of 14



Timothy M. Stubson (Bar #6-3144)
Mistee L. Elliott (Bar #6-3540)
Crowley Fleck, PLLP
111 W. 2nd, Suite 220
Casper, WY 82601
(307) 265-2279
tstubson@crowleyfleck.com
melliott@crowleyfleck.com
Attorneys for Defendant NOWCAP

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,      )
EX REL. MARK GASKILL           )
                               )
      Plaintiffs,              )
                               )
      v.                       )                      Civil Action No: 1:16-cv-00201-ABJ
                               )
DR. GIBSON CONDIE; BIG HORN    )
BASIN MENTAL HEALTH GROUP;     )
NORTHWEST COMMUNITY ACTION )
PROGRAM OF WYOMING, INC. AKA )
(NOWCAP); ACUMEN FISCAL AGENT, )
LLC,                           )

        Defendants.


             DEFENDANT NORTHWEST COMMUNITY ACTION PROGRAM OF
             WYOMING, INC.’S ANSWER TO SECOND AMENDED COMPLAINT

        Defendant Northwest Community Action Program of Wyoming, Inc. (“NOWCAP”),

through its counsel Crowley Fleck, PLLP, hereby submits its answer to the Second Amended

Complaint, advising the Court as follows:

        1.      In response to paragraph 1 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing and denies that plaintiff is entitled to the relief requested. In further

response to paragraph 1, NOWCAP asserts that the allegations describing the claims alleged in the

Second Amended Complaint require no response, but to the extent a response is required, those

allegations are denied.
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 2 of 14



          2.    In response to paragraph 2 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing. In further response to paragraph 2, NOWCAP asserts that the

allegations describing the claims alleged in the Second Amended Complaint require no response,

but to the extent a response is required, those allegations are denied.

          3.    In response to paragraph 3 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing. NOWCAP is without sufficient knowledge to admit or deny the

remaining allegations in paragraph 3 and therefore denies the same.

          4.    In response to paragraph 4 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing. The remaining allegations in paragraph 4 require no response, but

to the extent a response is required, those allegations are denied.

          5.    The allegations in paragraph 5 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          6.    The allegations in paragraph 6 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          7.    NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 7 of the Second Amended Complaint and therefore denies the same.

          8.    In response to paragraph 8 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing. NOWCAP is without sufficient knowledge to admit or deny the

remaining allegations in paragraph 8 and therefore denies the same.

          9.    There is no paragraph 9 in the Second Amended Complaint.

          10.   There is no paragraph 10 in the Second Amended Complaint.



                                            Page 2 of 14
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 3 of 14



          11.   There is no paragraph 11 in the Second Amended Complaint.

          12.   In response to paragraph 12 of the Second Amended Complaint, NOWCAP denies

that it currently has offices in Worland or Cody. NOWCAP admits the remaining allegations in

paragraph 12.

          13.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 13 of the Second Amended Complaint and therefore denies the same. In further

response to paragraph 13, NOWCAP asserts that Defendant Acumen Fiscal Agent LLC

(“Acumen”) is no longer a party to this lawsuit.

          14.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 14 of the Second Amended Complaint and therefore denies the same. In further

response to paragraph 14, NOWCAP asserts that Defendant Acumen is no longer a party to this

lawsuit.

          15.   There is no paragraph 15 in the Second Amended Complaint.

          16.   There is no paragraph 16 in the Second Amended Complaint.

          17.   The allegations in paragraph 17 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          18.   The allegations in paragraph 18 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          19.   The allegations in paragraph 19 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.



                                           Page 3 of 14
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 4 of 14



          20.   The allegations in paragraph 20 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          21.   The allegations in paragraph 21 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          22.   The allegations in paragraph 22 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          23.   The allegations in paragraph 23 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          24.   The allegations in paragraph 24 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          25.   The allegations in paragraph 25 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          26.   The allegations in paragraph 26 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.




                                           Page 4 of 14
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 5 of 14



          27.   The allegations in paragraph 27 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          28.   In response to paragraph 28 of the Second Amended Complaint, NOWCAP admits

that the Federal Government pays a portion of Medicaid costs through the Federal Medical

Assistance Percentage. NOWCAP is without sufficient knowledge to admit or deny the remaining

allegations in paragraph 28 and therefore denies the same.

          29.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 29 of the Second Amended Complaint and therefore denies the same. In further

response to paragraph 29, NOWCAP asserts that the referenced form speaks for itself, requiring

no response, but to the extent the allegations in paragraph 29 misstate the content or effect of the

referenced form, those allegations are denied.

          30.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 30 of the Second Amended Complaint and therefore denies the same.

          31.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 31 of the Second Amended Complaint and therefore denies the same. In further

response to paragraph 31, NOWCAP asserts that the referenced form speaks for itself, requiring

no response, but to the extent the allegations in paragraph 31 misstate the content or effect of the

referenced form, those allegations are denied.

          32.   The allegations in paragraph 32 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.




                                           Page 5 of 14
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 6 of 14



          33.   The allegations in paragraph 33 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          34.   The allegations in paragraph 34 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          35.   The allegations in paragraph 35 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          36.   The allegations in paragraph 36 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          37.   The allegations in paragraph 37 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          38.   The allegations in paragraph 38 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied. In further response to paragraph 38, NOWCAP is without sufficient knowledge to admit

or deny any allegations regarding the alleged conduct of Defendant Acumen, no longer a party to

this case, and therefore denies the same.

          39.   The allegations in paragraph 39 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.



                                            Page 6 of 14
           Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 7 of 14



          40.   The allegations in paragraph 40 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          41.   The allegations in paragraph 41 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          42.   The allegations in paragraph 42 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          43.   The allegations in paragraph 43 of the Second Amended Complaint contain legal

conclusions that require no response, but to the extent a response is required, those allegations are

denied.

          44.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 44 of the Second Amended Complaint and therefore denies the same. In further

response to paragraph 44, NOWCAP asserts that Defendant Acumen is no longer a party to this

lawsuit.

          45.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 45 of the Second Amended Complaint and therefore denies the same.

          45 (Second). The allegations in the second paragraph 45 of the Second Amended

Complaint contain legal conclusions that require no response, but to the extent a response is

required, those allegations are denied.

          46.   NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 46 of the Second Amended Complaint and therefore denies the same.



                                           Page 7 of 14
         Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 8 of 14



       47.     There is no paragraph 47 in the Second Amended Complaint.

       48.     There is no paragraph 48 in the Second Amended Complaint.

       49.     NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 49 of the Second Amended Complaint and therefore denies the same.

       50.     In response to paragraph 50 of the Second Amended Complaint, NOWCAP asserts

that the referenced criminal prosecution speaks for itself, requiring no response, but to the extent

the allegations in paragraph 50 are inconsistent with the nature, scope and outcome of the

referenced criminal prosecution, those allegations are denied.

       51.     There is no paragraph 51 in the Second Amended Complaint.

       52.     There is no paragraph 52 in the Second Amended Complaint.

       53.     NOWCAP denies the allegations in paragraph 53 of the Second Amended

Complaint.

       54.     In response to paragraph 54 of the Second Amended Complaint, NOWCAP asserts

that the referenced Service Agreement speaks for itself, requiring no response, but to the extent

the allegations in paragraph 54 are inconsistent with the terms or effect of the referenced Service

Agreement, those allegations are denied. In further response to paragraph 54, NOWCAP denies

any allegation of wrongdoing, is without sufficient knowledge to admit or deny allegations

regarding the actions of BHB and therefore denies the same, and asserts that any allegations as to

what NOWCAP could or could not do are legal conclusions requiring no response, but to the extent

a response is required those allegations are denied.

       55.     In response to paragraph 55 of the Second Amended Complaint, NOWCAP asserts

that the referenced Service Agreement speaks for itself, requiring no response, but to the extent

the allegations in paragraph 55 are inconsistent with the terms or effect of the referenced Service



                                           Page 8 of 14
         Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 9 of 14



Agreement, those allegations are denied. In further response to paragraph 55, NOWCAP denies

any allegation of wrongdoing, and is without sufficient knowledge to admit or deny allegations

regarding the actions of BHB and therefore denies the same.

       56.     NOWCAP denies the allegations in paragraph 56 of the Second Amended

Complaint.

       57.     NOWCAP denies the allegations in paragraph 57 of the Second Amended

Complaint.

       58.     NOWCAP denies the allegations in paragraph 58 of the Second Amended

Complaint.

       59.     The allegations in paragraph 59 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       60.     The allegations in paragraph 60 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       61.     The allegations in paragraph 61 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       62.     There is no paragraph 62 in the Second Amended Complaint.

       63.     The allegations in paragraph 63 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.




                                           Page 9 of 14
        Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 10 of 14



       63 (Second). The allegations in the second paragraph 63 of the Second Amended

Complaint are directed to Defendant Acumen, no longer a party to this case, and require no

response by NOWCAP, but to the extent a response is required those allegations are denied.

       64.     The allegations in paragraph 64 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       65.     The allegations in paragraph 65 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       66.     The allegations in paragraph 66 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       67.     There is no paragraph 67 in the Second Amended Complaint.

       68.     There is no paragraph 6 in the Second Amended Complaint.

       69.     There is no paragraph 69 in the Second Amended Complaint.

       70.     There is no paragraph 70 in the Second Amended Complaint.

       71.     There is no paragraph 71 in the Second Amended Complaint.

       72.     There is no paragraph 72 in the Second Amended Complaint.

       73.     There is no paragraph 73 in the Second Amended Complaint.

       74.     There is no paragraph 74 in the Second Amended Complaint.

       75.     There is no paragraph 75 in the Second Amended Complaint.

       76.     There is no paragraph 76 in the Second Amended Complaint.

       77.     There is no paragraph 77 in the Second Amended Complaint.



                                           Page 10 of 14
        Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 11 of 14



       78.     There is no paragraph 78 in the Second Amended Complaint.

       79.     There is no paragraph 79 in the Second Amended Complaint.

       80.     In response to paragraph 80 of the Second Amended Complaint, NOWCAP

incorporates its responses to paragraphs 1-79 above as though fully restated herein.

       81.     NOWCAP denies the allegations in paragraph 81 of the Second Amended

Complaint to the extent such allegations are directed to NOWCAP. In further response to

paragraph 81, NOWCAP is without sufficient knowledge to admit or deny allegations regarding

the actions of BHB and therefore denies the same.

       82.     In response to paragraph 83 of the Second Amended Complaint, NOWCAP denies

that it received payments from Wyoming Medicaid pursuant to the Service Agreement at issue,

denies any allegation of wrongdoing, and is without sufficient knowledge to admit or deny

allegations regarding payments to other defendants and therefore denies the same.

       83.     NOWCAP is without sufficient knowledge to admit or deny the allegations in

paragraph 83 of the Second Amended Complaint and therefore denies the same.

       84.     NOWCAP denies the allegations in paragraph 84 of the Second Amended

Complaint.

       85.     In response to paragraph 85 of the Second Amended Complaint, NOWCAP

incorporates its responses to paragraphs 1-84 above as though fully restated herein.

       86.     The allegations in paragraph 86 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.




                                           Page 11 of 14
        Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 12 of 14



       87.     The allegations in paragraph 87 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       88.     The allegations in paragraph 88 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       89.     The allegations in paragraph 89 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       90.     The allegations in paragraph 90 of the Second Amended Complaint are directed to

Defendant Acumen, no longer a party to this case, and require no response by NOWCAP, but to

the extent a response is required those allegations are denied.

       91.     There is no paragraph 91 in the Second Amended Complaint.

       92.     There is no paragraph 92 in the Second Amended Complaint.

       93.     There is no paragraph 93 in the Second Amended Complaint.

       94.     There is no paragraph 94 in the Second Amended Complaint.

       95.     In response to paragraph 95 of the Second Amended Complaint, NOWCAP denies

any allegation of wrongdoing and denies that plaintiff is entitled to the relief requested.

       96.     NOWCAP denies each and every allegation in the Second Amended Complaint

that is not expressly admitted herein.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff has failed to state a claim upon which relief can be granted.

       2.      Plaintiff’s claims are barred or limited due to waiver, laches and/or estoppel.



                                           Page 12 of 14
        Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 13 of 14



       3.     Plaintiff’s claims are precluded by the public disclosure bar.

       4.     Plaintiff’s claims are barred or limited by or to the extent of any payment made by

Dr. Gibson Condie or Big Horn Basin Mental Health Group, Inc. pursuant to the criminal matter

referenced in paragraph 50 of the Second Amended Complaint.

       5.     NOWCAP reserves the right to plead additional affirmative defenses that may

become known through investigation and discovery, and NOWCAP has not knowingly or

intentionally waived any applicable affirmative defenses.

       WHEREFORE, NOWCAP prays for judgment as follows:

       A.     That the Second Amended Complaint against it be dismissed, with prejudice, and

              that it be awarded costs and disbursements, including attorney’s fees.

       B.     That NOWCAP have such other and further relief, general and special, legal and

              equitable, to which it may be entitled.

       Dated this 17th day of July, 2019.

                                              CROWLEY FLECK PLLP


                                              /s/ Mistee L. Elliott
                                              TIMOTHY M. STUBSON (Bar #6-3144)
                                              MISTEE L. ELLIOTT (Bar #6-3540)
                                              Crowley Fleck PLLP
                                              111 West 2nd Street, Suite 220
                                              Casper, WY 82601
                                              307-265-2279
                                              tstubson@crowleyfleck.com
                                              melliott@crowleyfleck.com

                                              Attorneys for Defendant NOWCAP




                                            Page 13 of 14
        Case 1:16-cv-00201-ABJ Document 62 Filed 07/17/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 17th day of July, 2019, a true and correct

copy of the foregoing document was served on the following via CM/ECF, the Court’s electronic

transmission system:

       R. Michael Shickich
       LAW OFFICES OF R. MICHAEL SHICKICH, LLC
       1204 East 2nd Street
       Casper, WY 82601
       rms@injuryfirm.net

       Robert D. Sherlock
       EISENBERG, GILCHRIST & CUTT
       215 South State Street, Suite 900
       Salt Lake City, Utah 84111
       rsherlock@egclegal.com

and to the following via United States Mail:

       Mark A. Klaasen
       United States Attorney
       P.O. Box 668
       Cheyenne, WY 82003-0668

                                                    CROWLEY FLECK PLLP,


                                                    /s/ Mistee L. Elliott
                                                    Timothy M. Stubson, (Bar #6-3144)
                                                    Mistee Elliott (Bar #6-3540)
                                                    Crowley Fleck PLLP
                                                    111 West 2nd Street, Suite 220
                                                    (307) 232-6901
                                                    tstubson@crowleyfleck.com
                                                    melliott@crowleyfleck.com
                                                    Attorneys for Defendant NOWCAP




                                         Page 14 of 14
